J-S13041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LOVELL MARVELOUS JOHNSON,                  :
                                               :
                       Appellant               :      No. 1502 WDA 2017

          Appeal from the Judgment of Sentence September 13, 2017
                 in the Court of Common Pleas of Erie County,
             Criminal Division at No(s): CP-25-CR-0001257-2013

BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 30, 2018

        Lovell Marvelous Johnson (“Johnson”) appeals from the judgment of

sentence imposed following the revocation of his probation.        Additionally,

Jessica A. Fiscus, Esquire (“Attorney Fiscus”), Johnson’s counsel, has filed a

Petition to Withdraw as Counsel and an accompanying brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967). We grant Attorney Fiscus’s

Petition to Withdraw and affirm Johnson’s judgment of sentence.

        In July 2013, Johnson entered into a negotiated guilty plea,1 before the

Honorable William R. Cunningham (“Judge Cunningham” or “the trial court”),

to simple assault and receiving stolen property (“RSP”).2 These charges arose

out of Johnson’s attack of an individual who had confronted Johnson about the



____________________________________________


1   Johnson was represented by Stephen J. Lagner, Esquire (“Attorney Lagner”).

2   See 18 Pa.C.S.A. §§ 2701, 3925.
J-S13041-18


theft of his personal property.        In exchange for Johnson’s plea, the

Commonwealth nolle prossed the remaining charges of burglary and

aggravated assault.

         On August 28, 2013, the trial court conducted a sentencing hearing

(hereinafter, the “original sentencing hearing”). At this hearing, the trial court

detailed Johnson’s lengthy juvenile criminal history, and the fact that Johnson

was under juvenile supervision at the time of the instant offenses. See N.T.,

8/28/13, at 10, 13-16. Prior to imposing sentence, the trial court considered

testimony from Johnson’s mother and his father, Roland Johnson (hereinafter,

“Roland”), wherein they asked the trial court for leniency in imposing

sentence. See id. at 6-9. The trial court then imposed a standard guidelines-

range sentence on the simple assault count of 6 to 23½ months in county jail.

On the RSP count, the trial court imposed a 5-year probationary tail. Notably

to the instant appeal, after imposing sentence, the trial court stated, in

relevant part, as follows: “I don’t want to see you here again on a [probation]

revocation. … Understand this, with your track record, and with the history

you’ve created, if you come back, then I don’t know if we can keep you at the

county level at that point. I don’t want to see that happen.” Id. at 19-20. In

response, Johnson indicated that he understood the trial court’s warning. Id.

at 20.

         Two weeks after Johnson was released on parole, he committed new

offenses and was convicted of theft and criminal mischief.         Johnson then

appeared before Judge Cunningham for a parole revocation hearing on July

                                      -2-
J-S13041-18


28, 2014 (hereinafter, the “first revocation hearing”). The trial court revoked

Johnson’s parole, reimposed the consecutive five-year term of probation.

      On September 13, 2017, Johnson appeared before the trial court for a

probation revocation hearing (hereinafter, the “second revocation hearing”).

The Commonwealth alleged that Johnson had violated a condition of his

probation, prohibiting him from engaging in any assaultive behaviors

(hereinafter,   “the   assaultive   behavior   condition”).    In   support,   the

Commonwealth submitted an Affidavit executed by Roland asserting that

Johnson, while residing with Roland and his family, threatened to kill Roland

and all of his grandchildren, and anyone in the house.         Roland presented

testimony to this effect at the hearing. See N.T., 9/13/17, at 8-9. In rebuttal,

Johnson’s counsel presented testimony from Johnson’s girlfriend and his

girlfriend’s aunt, both of whom stated that the relationship between Johnson

and Roland was strained, in large part to Johnson’s owing Roland money. See

id. at 13-17. Johnson testified on his own behalf and denied threatening to

kill Roland or Roland’s grandchildren. Id. at 18. Johnson further stated that

Roland had physically abused him throughout his childhood. Id.

      At the close of the second revocation hearing, the trial court found

Johnson in violation of the assaultive behavior condition and revoked his

probation. Id. at 24. Additionally, the trial court expressly stated that it found

Roland’s testimony to be credible, and discredited the testimony of Johnson.

Id. at 30. The trial court then sentenced Johnson to one to two years in state

prison, followed by two years of probation. Id. at 31.

                                       -3-
J-S13041-18


        Thereafter, Johnson timely filed a Motion to Modify or Reconsider

Sentence, which the trial court denied. Johnson, via Attorney Lagner, then

filed a timely Notice of appeal. Thereafter, Attorney Lagner filed a statement

indicating that he intended to file an Anders brief in lieu of a Rule 1925(b)

concise statement, and that Johnson had indicated that he desired to proceed

pro se on appeal. Before Attorney Lagner could file an Anders brief, however,

Attorney Fiscus entered her appearance on behalf of Johnson. Attorney Fiscus

subsequently filed the Anders Brief and a Petition to Withdraw as Counsel

with this Court.

        In the Anders Brief, Attorney Fiscus presents the following issues on

behalf of Johnson:

        1. Did the Commonwealth present sufficient evidence to
           demonstrate that [Johnson] committed a violation of his
           probation?

        2. Did the trial court commit an abuse of discretion when it
           imposed a state sentence instead of a county sentence?

Anders Brief at 6.3

        As a preliminary matter, we must determine whether Attorney Fiscus

has complied with the dictates of Anders and its progeny in petitioning to

withdraw from representation. See Commonwealth v. Mitchell, 986 A.2d

1241, 1244 n.2 (Pa. Super. 2009) (stating that “[w]hen presented with an

Anders brief, this Court may not review the merits of the underlying issues



____________________________________________


3   The Commonwealth did not file a brief on appeal.
                                           -4-
J-S13041-18


without first passing on the request to withdraw.”). Pursuant to Anders, when

an attorney believes that an appeal is frivolous and wishes to withdraw as

counsel, he or she must

      (1) petition the court for leave to withdraw[,] stating that after
      making a conscientious examination of the record[,] counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, the Pennsylvania Supreme Court has stated that a proper

Anders brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      In the instant case, our review of the Anders Brief and the Petition to

Withdraw reveals that Attorney Fiscus has complied with each of the

requirements of Anders/Santiago. The record further reflects that counsel

has (1) provided Johnson with a copy of both the Anders Brief and Petition to

Withdraw, (2) sent a letter to Johnson advising him of his right to retain new

counsel, proceed pro se, or raise any additional points that he deems worthy

                                     -5-
J-S13041-18


of this Court’s attention,4 and (3) attached a copy of this letter to the Petition

to Withdraw, as required under Commonwealth v. Millisock, 873 A.2d 748,

751-52 (Pa. Super. 2005). Accordingly, we must next examine the record

and make an independent determination of whether Johnson’s appeal is, in

fact, wholly frivolous.

       Initially, we note that

       [o]ur scope of review in an appeal following a sentence imposed
       after probation revocation is limited to the validity of the
       revocation proceedings and the legality of the judgment of
       sentence. We further note that the imposition of sentence
       following the revocation of probation is vested within the sound
       discretion of the trial court, which, absent an abuse of that
       discretion, will not be disturbed on appeal.

Commonwealth v. Finnecy, 135 A.3d 1028, 1031 (Pa. Super. 2016)

(citations, quotation marks and brackets omitted).

       In his first issue, Johnson argues that the Commonwealth failed to

present sufficient evidence to establish that he violated his probation. See

Anders Brief at 18-20.           Specifically, Johnson asserts that “his father[,

Roland,] lied[, i.e., at the second revocation hearing,] when he accused

[Johnson] of threatening to kill [Roland] and his grandchildren.” Id. at 18.

             A challenge to the sufficiency of the evidence is a question
       of law subject to plenary review. We must determine whether the
       evidence admitted at trial and all reasonable inferences drawn
       therefrom, when viewed in the light most favorable to the
       Commonwealth as the verdict winner, is sufficient to support all
       elements of the offenses. A reviewing court may not weigh the
       evidence or substitute its judgment for that of the [fact-finder].
____________________________________________


4 Johnson did not file a pro se appellate brief, nor did he retain alternate
counsel for this appeal.
                                           -6-
J-S13041-18



             Revocation of a probation sentence is a matter committed
      to the sound discretion of the trial court[,] and that court’s
      decision will not be disturbed on appeal in the absence of an error
      of law or an abuse of discretion. When assessing whether to
      revoke probation, the trial court must balance the interests of
      society in preventing future criminal conduct by the defendant
      against the possibility of rehabilitating the defendant outside of
      prison. In order to uphold a revocation of probation, the
      Commonwealth must show by a preponderance of the evidence
      that a defendant violated his probation. The reason for revocation
      of probation need not necessarily be the commission of or
      conviction for subsequent criminal conduct. … A probation
      violation is established whenever it is shown that the conduct of
      the probationer indicates the probation has proven to have been
      an ineffective vehicle to accomplish rehabilitation and not
      sufficient to deter against future antisocial conduct.

Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014) (citations,

quotation marks and brackets omitted).

      In the Anders Brief, Attorney Fiscus opined that Johnson’s claim that

there was insufficient evidence to support a finding of a probation violation

was wholly frivolous for the following reasons:

      At the [second] revocation hearing, [Roland’s] testimony
      established that [Johnson] threatened to kill [Roland] and his
      grandchildren. N.T. [], 9/13/17, at 9. [Roland] explained that
      [Johnson] thinks he is above the law and uses intimidation as a
      tactic.    Id. at 12.    [The assaultive behavior] condition of
      [Johnson’s] special probation preclude[d] him from engaging in
      assaultive behaviors. Id. at 2. As the courts have a very broad
      standard to determine whether a probationer has violated the
      terms of his probation, … and as threats of this kind are designed
      to intimidate and place a person in fear of serious bodily injury,
      the Commonwealth has presented sufficient evidence to show a
      violation [of Johnson’s probation] by a preponderance of the
      evidence. Although [Johnson] asserts that he never made such a
      threat and that [Roland] lied due to a dispute between the two
      about money, the [trial] [] court found [Roland’s] testimony
      credible. [Id.] at 30. The appellate court cannot disturb this
      credibility determination. See [Commonwealth v.] Emler, [903

                                     -7-
J-S13041-18


      A.2d 1273, 1277 (Pa. Super. 2006) (stating that “[a]s a reviewing
      court, we may not re-weigh the evidence, substitute our judgment
      for that of the fact-finder, or usurp the fact-finder’s prerogative to
      make credibility determinations and accept all, part, or none of
      the evidence.”)].       Given the foregoing, the Commonwealth
      presented sufficient evidence that [Johnson] failed to fulfill the
      conditions of his probation and that probation was insufficient to
      achieve [Johnson’s] rehabilitation.

Anders Brief at 19-20 (some citations omitted).          We are persuaded by

Attorney Fiscus’s analysis, which is supported by the law and the record.

Johnson essentially asks us to substitute our judgment for that of the trial

court and reassess the credibility of Roland at the second revocation hearing.

We cannot and will not do so. See Emler, supra. Thus, Johnson’s first issue

is wholly frivolous.

      In his second issue, Johnson contends that the trial court abused its

discretion in imposing an excessive sentence, whereby he has to serve his

term of incarceration in state prison versus a county correctional facility.

Anders Brief at 16-17.

      Johnson challenges the discretionary aspects of his sentence, from

which there is no absolute right to appeal. See Commonwealth v. Hill, 66

A.3d 359, 363 (Pa. Super. 2013). Rather, where, as here, the appellant has

preserved the sentencing challenge for appellate review, by raising it in a

timely post-sentence motion, he must (1) include in his brief a concise

statement of the reasons relied upon for allowance of appeal with respect to

the discretionary aspects of a sentence, pursuant to Pa.R.A.P. 2119(f); and




                                      -8-
J-S13041-18


(2) show that there is a substantial question that the sentence imposed is not

appropriate under the Sentencing Code. Hill, 66 A.3d at 363-64.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (citation

omitted); see also 42 Pa.C.S.A. § 9781(b).

      Here, Johnson included a Rule 2119(f) Statement in his brief.       See

Anders Brief at 16-17.     Accordingly, we will examine the Rule 2119(f)

Statement to determine whether a substantial question exists.       See Hill,

supra. Johnson asserts as follows: “the [trial] court imposed an excessive

sentence when it ordered a state rather than a county sentence.” Anders

Brief at 16.

      Bald allegations of excessiveness, without more, will not raise a

substantial question. See, e.g., Commonwealth v. Caldwell, 117 A.3d 763,

768 (Pa. Super. 2015) (en banc) (stating that “[a]n appellant making an

excessiveness claim raises a substantial question when he sufficiently

articulates the manner in which the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.”); see also

Commonwealth v. Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008).




                                    -9-
J-S13041-18


     Here, Johnson advances nothing more than a bald excessiveness claim,

and presents no other support for his claim. We therefore conclude that he

has not presented a substantial question that his sentence is inappropriate

under the Sentencing Code. See Caldwell, supra.

     Nevertheless, in light of the fact that Attorney Fiscus has filed an

Anders brief and Petition to Withdraw, we will briefly address Johnson’s

challenge to his sentence. See Commonwealth v. Lilley, 978 A.2d 995, 998

(Pa. Super. 2009) (stating that while appellant failed to raise a substantial

question on his discretionary aspects of sentencing claim, this Court would

address the merits of the claim due to appellant’s counsel’s petition to

withdraw as counsel); Commonwealth v. Hernandez, 783 A.2d 784, 787

(Pa. Super. 2001) (concluding that Anders requires review of issues

otherwise waived on appeal).

     Our Pennsylvania Supreme Court has instructed that

     [a] sentencing court enjoys an institutional advantage to appellate
     review, bringing to its decisions an expertise, experience, and
     judgment that should not be lightly disturbed. The sentencing
     court’s institutional advantage is, perhaps, more pronounced in
     fashioning a sentence following the revocation of probation, which
     is qualitatively different than an initial sentencing proceeding. At
     initial sentencing, all of the rules and procedures designed to
     inform the court and to cabin its discretionary sentencing authority
     properly are involved and play a crucial role. However, it is a
     different matter when a defendant appears before the court for
     sentencing proceedings following a violation of the mercy bestowed
     upon him in the form of a probationary sentence.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (citation, quotation

marks, and paragraph break omitted). Moreover,


                                   - 10 -
J-S13041-18


        [w]hen sentencing is a consequence of the revocation of
        probation, the trial judge is already fully informed as to the facts
        and circumstances of both the crime and the nature of the
        defendant, particularly where, as here, the trial judge had the
        benefit of a [pre-sentence investigation report (“PSI”)] during the
        initial sentencing proceedings.

Id. at 28.5

        We discern no abuse of Judge Cunningham’s discretion in imposing a

just and non-excessive sentence, particularly where he (1) was intimately

familiar with Johnson and his circumstances (as Johnson had previously

appeared before Judge Cunningham on at least two prior occasions); and (2)

tailored the sentence commensurate to Johnson’s history of recidivism and his

rehabilitative needs.     In so concluding, we are persuaded by the following

analysis that Attorney Fiscus advances in the Anders Brief, which is supported

by the record:

        At [Johnson’s] second revocation hearing, the trial court
        concluded that [Johnson] violated [the assaultive behavior
        condition] of his special probation.     At [Johnson’s] original
        sentencing hearing, the [trial] court cautioned [Johnson] about
        violating the terms of his probation and warned him that his
        history would make it difficult for the court to impose another
        county sentence. By every indication, [Johnson] disregarded this
        warning.

              The [trial] court imposed a twelve to twenty-four month
        term of imprisonment [at the second revocation hearing]. This
        sentence did not violate a provision of the [S]entencing [C]ode or
        sentencing norms. See 42 Pa.C.S.A. § 9771(b) (stating that
        “upon revocation[,] the sentencing alternatives available to the
        court shall be the same as were available at the time of the initial
        sentencing”). While [Johnson] hoped to avoid additional time in

____________________________________________


5   Likewise, here, Judge Cunningham had the benefit of a PSI.
                                          - 11 -
J-S13041-18


      state prison, this sentence cannot be classified as unreasonable or
      excessive.

Anders Brief at 21-22 (emphasis in original, citations to record omitted).

      Accordingly, Johnson’s challenge to his sentence is wholly frivolous and

does not entitle him to relief. See, e.g., Commonwealth v. Sierra, 752

A.2d 910, 915 (Pa. Super. 2000) (concluding that the probation revocation

court’s imposition of a prison sentence following a probation violation was not

an abuse of discretion as the sentence was based upon the judge’s in-depth

knowledge of the individual, a finding that parole and probation were not

effective, and that a further prison term was appropriate).

      Finally, our review of the record discloses no other non-frivolous issues

that Johnson could raise that Attorney Fiscus overlooked. Accordingly, we

grant Attorney Fiscus’s Petition to Withdraw, and affirm the judgment of

sentence.

      Petition to Withdraw granted; judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/2018




                                    - 12 -